 

 

USDC SGNY
DOCUMENT |
UNITED STATES DISTRICT COURT Ae PR ONICATAY FILED

SOUTHERN DISTRICT OF NEW YORK .
X DATE FILED: /2Z 519

 

 

 

 

 

 

MIGUEL RIOS, individually and on behalf of others

 

similarly situated,
Plaintiffs,

-against- : ORDER
19 CV 7146 (PAE) (KNF)
GASTRO BAR & RESTAURANT CORP., et al.,

Defendants.

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

IT IS HEREBY ORDERED that a telephone conference shall be held in the above-captioned
action on December 12, 2019, at 11:30 a.m. Counsel are directed to call (888) 557-8511 and,

thereafter, enter access code 4862532.

 

Dated: New York, New York SO ORDERED: .
December 5, 2019 (CO. Tottavek “be€
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE

 
